947 F.2d 944
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald E. GOLDEN, Petitioner-Appellant,v.Terry L. MORRIS, Warden, Respondent-Appellee.
No. 91-3631.
United States Court of Appeals, Sixth Circuit.
Nov. 6, 1991.

Before KEITH, DAVID A. NELSON and SILER, Circuit Judges.

ORDER

1
Donald E. Golden, a pro se Ohio state prisoner, appeals from the district court's order denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Following a jury trial, Golden, along with a co-defendant, was convicted of three counts of aggravated robbery.   Ohio Rev.Code Ann. § 2911.01.   He was sentenced to an indeterminate term of 10-25 years for each of the three counts, to be served consecutively.


3
After exhausting his available state court remedies, Golden filed the instant petition for federal habeas corpus relief, and raised the following claims:  (1) ineffective assistance of appellate counsel;  (2) denial of due process and a fair trial by the trial court's failure to grant his motion for severance;  (3) denial of due process where, during jury selection, the state arbitrarily dismissed blacks using its peremptory challenges;  and (4) the jury verdict was against the manifest weight of the evidence.


4
On March 27, 1991, a magistrate judge issued a report recommending that the petition be dismissed for failure to exhaust state court remedies.   The magistrate judge noted that Golden failed to exhaust the ineffectiveness of appellate counsel issue at every appropriate level in the Ohio courts.   Golden filed timely objections.   The district court denied the petition on the merits.   This appeal followed.


5
Upon review, we conclude that the district court properly denied Golden's habeas petition as Golden was not denied the rudimentary demands of fair procedure.   See Lundy v. Campbell, 888 F.2d 467, 469-70 (6th Cir.1989), cert. denied, 110 S.Ct. 2212 (1990).


6
Accordingly, the district court's order is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.